 Case 2:20-cv-02714-KM-JBC Document 1 Filed 03/12/20 Page 1 of 11 PageID: 1



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY



 FRANKLIN FEIJO,

          Plaintiff,

 vs.                                                              COMPLAINT

 EPHANIO DRYWALL CO., LLC,                                    Jury Trial Demanded
 FLAVIA T. RODRIGUES, individually
 and JOSE H. RODRIGUES, individually,

          Defendants.


         Plaintiff FRANKLIN FEIJO (“Feijo” or “Plaintiff”), by and through his attorneys, upon

personal knowledge and upon information and belief, brings this Action against Defendants

EPHANIO DRYWALL CO., LLC (“Ephanio” or “Defendant”), and FLAVIA T. RODRIGUES

(“Flavia”), individually and JOSE H. RODRIGUES (“Humberto”) (“Flavia” and “Humberto” are

collectively individual Defendants”) (collectively “Defendants”), and alleges as follows:

                                        INTRODUCTION

         1.      Plaintiff brings this lawsuit seeking recovery against Defendants for Defendants’

violation of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29 U.S.C. §201

et. seq. and the New Jersey State Wage Payment Law, N.J.S.A. 34:11-56a et seq. (as amended on

August 6, 2019, S1790), and associated New Jersey Administrative Code, Ch.12:56-1:1, et. seq.

(“NJAC”)(“collectively “NJWHL”), and the Law Against Discrimination (LAD) N.J. Stat. 10:5-

12(d).




                                                 1
 Case 2:20-cv-02714-KM-JBC Document 1 Filed 03/12/20 Page 2 of 11 PageID: 2



                                 JURISDICTION AND VENUE

        2.     This Court has subject matter jurisdiction over Plaintiff’s FLSA claims pursuant to

28 U.S.C. § 1331 and by 29 U.S.C. § 201, et.seq.

        3.     This Court has subject matter jurisdiction over Plaintiff’s NJWHL claims pursuant

to 28 U.S.C. §§ 1332 and 1367.

        4.     Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims occurred in this

district.

        5.     At all times material hereto, Plaintiff performed drywall labor duties for the

Defendants in New Jersey and based from Defendants’ headquarters located in Newark, Essex

County, NJ. Defendants are therefore within the jurisdiction and venue of this Court.

        6.     At all times pertinent to this Complaint, the Defendant, Ephanio, is a construction

company, specializing in drywall construction. Ephanio is engaged in interstate commerce or in

the production of interstate goods for commerce as defined by the Act, 29 U.S.C. §§ 203(r) and

203(s). More specifically, Defendants purchase goods and materials that move through the

channels of interstate commerce in the performance of their daily jobs. Alternatively, Plaintiff

worked in interstate commerce, i.e., using the tools and products which moved through interstate

channels so as to produce an end product for Defendants’ consumers. Thus, Plaintiff falls within

the protections of the Act.

                                            PARTIES

        7.     Plaintiff Feijo is an adult individual who is a resident of Belleville, Essex County,

New Jersey.




                                                 2
 Case 2:20-cv-02714-KM-JBC Document 1 Filed 03/12/20 Page 3 of 11 PageID: 3



       8.      Plaintiff Feijo was employed by Defendants full time as a drywall laborer, for

approximately sixteen (16) years, or from 2004, until in or about February 14, 2020.

       9.      The individual Defendants own, operate, and/or manage Ephanio.

       10.     Ephanio is headquartered in Newark, Essex County, New Jersey.

       11.     At all times relevant to this Complaint, the Defendants, employ individuals to

perform labor services on behalf of the Defendants.

       12.     Upon information and belief, at all times relevant to this Complaint, the corporate

Defendant Ephanio’s annual gross volume of sales made or business done was not less than

$500,000.00.

       13.     At all times relevant to this Complaint, the Defendant Ephanio was and is an

employer engaged in commerce under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

       14.     Upon information and belief, Defendant Flavia Rodrigues is a New Jersey state

resident.

       15.     Upon information and belief, at all times relevant to this Complaint, individual

Defendant Flavia has been an owner, partner, officer and/or manager of Ephanio.

       16.     Upon information and belief, at all times relevant to this Complaint, individual

Defendant Flavia has had power over personnel decisions at Ephanio.

       17.     Defendant Flavia Rodrigues was present at the business headquarters regularly, and

managed the day to day financial operations, the company time and pay practices and had the

power to change same.

       18.     Upon information and belief, Defendant Jose Rodrigues is a New Jersey state

resident.




                                                3
 Case 2:20-cv-02714-KM-JBC Document 1 Filed 03/12/20 Page 4 of 11 PageID: 4



        19.    Upon information and belief, at all times relevant to this Complaint, individual

Defendant Humberto has been an owner, partner, officer and/or manager of Ephanio.

        20.    Upon information and belief, at all times relevant to this Complaint, individual

Defendant Humberto has had power over personnel decisions at Ephanio.

        21.    Defendant Humberto was present at the business headquarters every day, and

managed the day to day operations, controlled the employees, the company pay practices and had

the power to change same, and the power to hire and fire employees, set their wages, and otherwise

control the terms of their employment.

                                             FACTS

        22.    Based upon the information preliminarily available, and subject to discovery in this

cause, the Defendants did not properly compensate Plaintiff Feijo for his overtime hours worked

in a work week.

        23.    Plaintiff Feijo was an hourly employee and his hourly rate of pay was $19.00 per

hour.

        24.    Plaintiff Feijo routinely worked five (5) to six (6) days per week.

        25.    Plaintiff Feijo routinely worked approximately fifty-three (53) to sixty (60) hours

per week.

        26.    Plaintiff Feijo was not paid for all hours he worked in a work week.

        27.    Further, Plaintiff Feijo was not paid at one-and-one half times his hourly rate of pay

for his hours worked over forty (40) in a workweek.

        28.    Plaintiff Feijo was only paid his regular rate of pay for some of his hours worked

in excess of forty each week.




                                                 4
 Case 2:20-cv-02714-KM-JBC Document 1 Filed 03/12/20 Page 5 of 11 PageID: 5



         29.   Plaintiff Feijo was only able to take an uninterrupted thirty minute meal break one

to two times per week. As such, three to four times per week, Plaintiff worked through his meal

break.

         30.   Despite that Plaintiff Feijo was not routinely able to take his meal break,

Defendants deducted thirty minutes (30) each day for lunch.

         31.   Plaintiff routinely complained to Defendants about their unlawful time and pay

practices and policies and requested that he get paid one and one half times his regular rate of pay

for all hours worked in excess of forty (40) in a workweek, and further that he get paid for the time

he worked through his meal break, in accordance with the law.

         32.   Plaintiff routinely complained to Defendants about their failure to adequately

document his hours worked and pay received and further requested that he receive his pay via a

paycheck instead of cash such that his hours worked and his rate of pay would be documented, as

is required by the law.

         33.   Plaintiff was terminated by Defendants in direct response to his complaints about

Defendants’ violation of the law.

         34.   Defendants did not have a policy or practice with respect to sick days.

         35.   Defendants have engaged in a widespread pattern, policy, and practice of violating

the FLSA and NJWHL, as described in this Complaint.

         36.   At all times material hereto, Plaintiff was performing his duties for the benefit of

and on behalf of Defendants.

         37.   This cause of action is brought to recover from Defendants overtime compensation,

damages for retaliation, liquidated damages, and the costs and reasonable attorneys’ fees under the




                                                 5
 Case 2:20-cv-02714-KM-JBC Document 1 Filed 03/12/20 Page 6 of 11 PageID: 6



provisions of 29 U.S.C. §201,et.seq., as well as applicable provisions of NJWHL, on behalf of

Plaintiff during the material time.

        38.     At all times pertinent to this complaint, Defendants failed to comply with Title 29

U.S.C. §§ 201-209, as well as applicable provisions of the NJWHL, in that Plaintiff performed

services and labor for Defendants for which Defendants made no provision to pay Plaintiff

compensation to which he was lawfully entitled for all of his hours worked in excess of forty (40)

within a work week.

        39.     At all times pertinent to this complaint, Defendants failed to comply with Title 29

U.S.C. §§ 201-209, as well as applicable provisions of the NJWHL, in that Plaintiff performed

services and labor for Defendants, yet Defendants retaliated against Plaintiff when he attempted

to assert their legal rights.

        40.     Plaintiff has retained the law office of Jaffe Glenn Law Group, P.A. to represent

him individually and incurred attorneys’ fees and costs in bringing this action. Pursuant to 29

U.S.C. § 216(b), Plaintiff is entitled to recovery of reasonable attorneys’ fees and costs.

                                     COUNT I
                        RECOVERY OF OVERTIME COMPENSATION
                               PURSUANT TO THE FLSA

        41.     Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

Paragraphs 1 through 39 above.

        42.     Plaintiff is entitled to be paid additional compensation for each of his overtime

hours worked per work period.

        43.     Defendants knowingly and willfully failed to pay Plaintiff at time and one half of

his regular rate of pay for his overtime hours worked in a work period.




                                                  6
 Case 2:20-cv-02714-KM-JBC Document 1 Filed 03/12/20 Page 7 of 11 PageID: 7



       44.     By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff

has suffered damages plus incurring costs and reasonable attorneys’ fees.

       45.     As a result of Defendants’ willful violations of the Act, Plaintiff is entitled to

liquidated damages.


                                   COUNT II
                      RECOVERY OF OVERTIME COMPENSATION
                            PURSUANT TO THE NJWHL

       46.     Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

Paragraphs 1 through 44 above.

       47.     Plaintiff is entitled to one-and-one half times his regular hourly wage for each hour

of working time in excess of 40 hours in any week.

       48.     Defendants’ aforementioned conduct is in violation of the NJWHL.

       49.     As a direct and proximate cause of Defendants’ actions, Plaintiff suffered damages,

including but not limited to lost wages and liquidated damages.

                                   COUNT III
             RECOVERY OF DAMAGES FOR DEFENDANTS VIOLATION OF THE
                      RETALIATION PROVISIONS OF THE FLSA


       50.     Plaintiff re-alleges and incorporates here by reference, all allegations contained in

the paragraphs above.

       51.     FLSA, 29 U.S.C. § 215(a)(3), makes it unlawful for any person to “discharge or in

any other manner discriminate against any employee because such employee has filed any

complaint or instituted or caused to be instituted any proceeding under or related to [the FLSA]”.




                                                 7
 Case 2:20-cv-02714-KM-JBC Document 1 Filed 03/12/20 Page 8 of 11 PageID: 8



       52.     Defendants’ above described actions constitute unlawful discrimination and

discharge amounting to retaliation directly resultant from Plaintiff ‘s complaints made to

Defendants about their unlawful pay practices.

       53.     As a direct and proximate result of Defendants’ retaliation, Plaintiff has suffered

and seeks to recover damages as provided for in the statute and for such other and further relief.

                                  COUNT IV
             RECOVERY OF DAMAGES FOR DEFENDANTS’ VIOLATION OF THE
                     RETALIATION PROVISIONS OF THE NJWHL


       54.     Plaintiff re-alleges and incorporates here by reference, all allegations contained in

the paragraphs above.

       55.     NJ Stat. 34:11-56a24 makes it unlawful for an employer to discriminate against an

employee who has, amongst other things, instituted a proceeding against her employer for a

violation of the New Jersey Wage and Hour Law.

       56.     In addition to fines resultant from a conviction of a disorderly persons offense for

such discrimination, a violator of NJ Stat. 34:11-56a24 shall also “pay any such employee wages

lost as a result of such …discriminatory action, under penalty of contempt proceeding for failure

to comply with such requirement.”

       57.     Defendants’ termination of Plaintiff directly resultant from his complaints of

Defendants’ unlawful pay practices constitutes unlawful intimidation, coercion, manipulation

amounting to retaliation.

       58.     As a direct and proximate result of Defendants’ retaliation, Plaintiff has suffered

and seeks to recover damages as provided for in the statute and for such other and further relief.


                                      COUNT V
                        RECOVERY OF DAMAGES FOR DEFENDANTS’



                                                 8
 Case 2:20-cv-02714-KM-JBC Document 1 Filed 03/12/20 Page 9 of 11 PageID: 9



                   DISCRIMINATION IN VIOLATION OF THE NEW JERSEY
                            LAW AGAINST DISCRIMINATION

        59.     Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

the above paragraphs above.

        60.     Plaintiff ‘s allegation that he is entitled to unpaid wages resultant from Defendants’

failure to compensate him accurately for his overtime hours worked is protected activity under the

Law Against Discrimination (LAD) N.J. Stat. 10:5-12(d).

        61.     Immediately resultant from Plaintiff’s complaints to Defendants regarding unpaid

overtime, Defendants commenced retaliatory action, terminating Plaintiff, as described above.

        62.     Defendants’ retaliatory actions, which began only after Plaintiff’s complaints about

Defendants’ unlawful pay practices, constitutes coercion, intimidation, and interference with

Plaintiff’s absolute right to file a complaint asserting entitlement to compensation resultant from

Defendants’ unlawful acts of wage theft.

        63.     Defendants’ retaliatory actions, the termination of Plaintiff, is directly resultant

from Plaintiff’s complaints against Defendants for unpaid wages. This retaliation is unlawful and

actionable.

        64.     As a direct and proximate result of Defendants’ actions, including but not limited

to, Plaintiff’s termination, Plaintiff has sustained injury and has suffered. Plaintiff seeks to recover

compensatory damages, including but not limited to, lost wages, front pay, liquidated damages,

emotional distress damages, and reasonable attorneys’ fees and costs.




                                                   9
Case 2:20-cv-02714-KM-JBC Document 1 Filed 03/12/20 Page 10 of 11 PageID: 10



                                       COUNT VI
                        RECOVERY OF DAMAGES FOR DEFENDANTS’
                        VIOLATION OF NEW JERSEY’S PAID SICK
                             LEAVE STATUTE SICK LEAVE


       65.      Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

the above paragraphs above.

       66.      Plaintiff was not provided sick leave.

       67.      Defendants did not have a policy by which Plaintiff earned sick leave.

       68.      As a result of not earning sick leave, Plaintiff suffered damages. Plaintiff seeks

actual damages, as well as liquidated damages.


                                              JURY TRIAL


       69.      Plaintiff demands a jury trial.



       WHEREFORE, Plaintiff FRANKLIN FEIJO demands judgment, against Defendants

EPHANIO DRYWALL, LLC, and FLAVIA RODRIGUES, individually, and JOSE H.

RODRIGUES, individually, as follows:

       (1) on Plaintiff’s first cause of action against Defendants in an amount to be determined

             at trial, including liquidated damages as permitted under the FLSA in the amount

             equal to the amount of unpaid wages, including third year damages, as well as interest,

             attorneys’ fees and costs; and

       (2) on Plaintiff’s second cause of action against Defendants in an amount to be

             determined at trial, including liquidated damages as permitted under the NJWHL, as

             well as interest, attorneys’ fees and costs; and




                                                   10
Case 2:20-cv-02714-KM-JBC Document 1 Filed 03/12/20 Page 11 of 11 PageID: 11



     (3) on Plaintiff’s third cause of action against Defendants for retaliation under the FLSA,

        in an amount to be determined at trial, including liquidated damages as permitted

        under the FLSA, as well as interest, attorneys’ fees and costs; and

     (4) on Plaintiff’s fourth cause of action against Defendants for retaliation under the

        NJWHL, in an amount to be determined at trial, including liquidated damages as

        permitted under the statute, as well as interest, attorneys’ fees and costs; and

     (5) on Plaintiff’s fifth cause of action against Defendants for discrimination under the

        New Jersey LAD, in an amount to be determined at trial, including all damages as

        permitted under the statute, as well as interest, attorneys’ fees and costs; and

     (6) on her remaining cause of action, in an amount to be determined at trial, plus

        attorneys’ fees and costs.



     Dated: March 11, 2020                 Respectfully submitted,

                                            JAFFE GLENN LAW GROUP, P.A.

                                             /s/ Andrew I. Glenn
                                             Andrew I. Glenn, Esq.
                                             Email: Aglenn@jaffeglenn.com
                                             Jodi J. Jaffe, Esquire
                                             E-mail: jjaffe@JaffeGlenn.com
                                             33 State Road, Suite A-1
                                             Princeton, New Jersey 08540
                                             Telephone: (201) 687-9977




                                              11
